NAVE, J. —
This is an appeal filed in this court on behalf of the territory, by the attorney general, under the provisions of section 1038 of the Penal Code of 1901, providing that in all criminal actions the territory may appeal on matters of law alone, and that the attorney general shall file the appeal, if, after inspecting the record, he is of the opinion that error has been committed to the prejudice of the territory, which it is important to a correct and uniform administration of the criminal law that the supreme court should decide.
The district court sustained a demurrer to the indictment in this case, and rendered judgment thereon dismissing the case. This judgment, being a bar to further prosecution for the offense, may not be reversed. Territory v. Monroe, 10 Ariz. 53, 85 Pac. 651. Therefore the review of those matters which the attorney general deems it important to a correct and uniform administration of the criminal law that we should decide is not only the sole purpose of the appeal, as prescribed by statute, but in this ease it is its sole possible result. The attorney general has not indicated to us, either by brief or oral argument, upon what point or points he desires our decision. Therefore, nothing being presented to us for our review, the appeal is dismissed.
KENT, C. J., and DOAN and CAMPBELL, JJ., concur.